Title: From Thomas Jefferson to James Taylor, Jr., 13 July 1803
From: Jefferson, Thomas
To: Taylor, James, Jr.


          
            
              Sir
            
            Washington July 13. 03.
          
          In a letter to Colo. Newton some time ago I informed him I should take two pipes of Madeira of the Brazil quality annually, that being about my annual consumption of that kind of wine. he mentioned in reply that they should be imported annually with his own, and what he ordered for a few particular friends, and that his correspondents had assured him these should be of superior quality. having recieved from you this spring two pipes, I shall not need a further supply till the next spring, so that; with my thanks for those offered in your favr. of the 7th. inst. I write the present that you may not miss the sale of them to any other applicant. respectful salutations. 
          
            
              Th: Jefferson
            
          
        